Citation Nr: 0613424	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for pancreatic cancer 
and a total rating based on individual unemployability for 
the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1967 to February 
1970.  He died in December 2002.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran died in December 2002, with the sole cause of 
death listed on the death certificate as "pancreas cancer."
 
2.  At the time of his death, the veteran was service-
connected for diabetes, a heart disorder, and tinea pedis.

3.  At the time of his death, the veteran's claims for 
service connection for pancreatic cancer and for a total 
disability rating based on individual unemployability (TDIU) 
had been denied but were still pending.  The claim for a TDIU 
had been denied because, although the veteran met the minimum 
schedular standards, his unemployability was due to his then 
non-service-connected pancreatic cancer.

4.  There is at least as much evidence indicating that the 
pancreatic cancer that caused the veteran's death was 
proximately due to or the result of his service-connected 
diabetes as there is indicating otherwise.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the appellant, 
the veteran's pancreatic cancer was proximately due to or the 
result of his service-connected diabetes, thus entitling the 
appellant to accrued benefits based on the claims for service 
connection for pancreatic cancer and a TDIU pending at the 
time of the veteran's death.  38 U.S.C.A. §§1110, 5107(b), 
5121 (West 2002); 38 C.F.R. § 3.102, 3.160(c),(d), 3.303, 
3.310(a), 3.1000 (2005).

2.  With reasonable doubt resolved in favor of the appellant, 
the pancreatic cancer that caused the veteran's death was 
related to his service-connected diabetes, and therefore was 
itself service-related.  38 U.S.C.A. § 1310, 5107(b) (West 
2002); 38 C.F.R. §§ 3.310(a), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  However, as the 
Board will grant all benefits sought by the appellant in this 
decision, further discussion of the VCAA is unnecessary.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310(a) (2005).  Under 38 U.S.C.A. § 
1310(a) (West 2002), "[w]hen any veteran dies after December 
31, 1956, from a service-connected or compensable disability, 
the Secretary shall pay dependency and indemnity compensation 
to such veteran's surviving spouse...." To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  

As to accrued benefits, they include those the veteran was 
entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death. See 38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2005).  
Upon the death of a veteran, any accrued benefits are payable 
to his spouse, or to others if he or she is not alive.  
38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. 
§ 3.1000(a)(1) (2005).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4) (2005); 
Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  In this regard, a claim for 
DIC by a surviving spouse is deemed to include a claim for 
any accrued benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b) 
(2005).  Here, the appellant met this requirement by filing 
her claim for DIC in January 2003, the month after the 
veteran's death.  In addition, the veteran must have had a 
claim pending for such benefits at the time of his death.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998);  Zevalkink v. 
Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 
1996).  This element has been met as well.  The veteran had 
filed claims for service connection for pancreatic cancer and 
TDIU in April and September 2002, these claims were denied in 
July 2002 and September 2002, and the veteran filed a notice 
of disagreement as to both decisions in October 2002, but no 
further actions were taken on these claims prior to his death 
two months later.  The veteran's claims for service 
connection for pancreatitis and for a TDIU were therefore 
pending at the time of his death.  See 38 C.F.R. § 3.160(c) 
(2005) (defining "pending claim" as an application that has 
not been finally adjudicated); 38 C.F.R. § 3.160(d) (2005) 
(defining "finally adjudicated claim" as one that has been 
allowed or disallowed by the agency of original jurisdiction 
and become final by expiration of the one-year period after 
date of notice or by denial on appellate review).

At the time of his death, the veteran was service-connected 
for a heart disorder, evaluated as 60 percent disabling, 
diabetes, rated 20 percent, and tinea pedis, rated 0 percent.  
The December 2002 death certificate lists the cause of the 
veteran's death as "pancreas cancer."  Both the accrued 
benefits and cause of death claims are based on the theory 
that the pancreatic cancer that caused the veteran's death 
was secondary to his service-connected diabetes. 

The veteran's April 2002 claim for service connection for 
pancreatic cancer and diabetes noted he was terminally ill 
and asked that the claim therefore be expedited.  Dr. Stephen 
Young wrote in an April 2002 letter that he was writing in 
order to expedite the veteran's claim, that he was treating 
the veteran for metastatic pancreatic cancer, and that the 
veteran had had diabetes for approximately seven years.  Dr. 
Young noted that the exact correlation between diabetes and 
pancreatic cancer is unclear, but that there may be a small 
but significant increase in the risk for pancreatic cancer in 
patients with diabetes.  According to the veteran's 
representative in a February 2003 Statement in Support of 
Claim (VA Form 21-4138), the Decision Review Officer 
requested a more specific opinion from Dr. Young.  In 
response, Dr. Young submitted a single sentence November 2002 
letter stating: "It is at least as likely as is not, that 
diabetes is associated with or contributing to [the 
veteran's] pancreatic cancer."  Other evidence in support of 
this theory include an April 2002 letter from the veteran, 
himself a physician, that his pancreatic cancer was caused by 
his diabetes, noting that medical literature indicates that 
those with diabetes are at greater risk of developing 
pancreatic cancer; a November 2002 letter from Dr. Lawrence 
Lewkow stating that he had treated the veteran for his 
pancreatic carcinoma and that he could not rule out that the 
veteran's diabetes was risk factor for his development of 
pancreatic cancer; an April 2003 letter from Dr. Howard 
Haverty stating that medical literature indicates that there 
is a risk factor for pancreatic carcinoma in those who have 
diabetes; and medical literature such as an article by Dr. 
Irving Kessler entitled "Cancer Mortality Among Diabetics," 
which states that diabetics have a significantly increased 
risk of death from pancreatic cancer.  In contrast, a VA 
physician wrote in a November 2003 memorandum that although 
the medical literature does indicate that the onset of 
diabetes may herald the appearance of pancreatic cancer, it 
does not indicate that diabetes is causative of pancreatic 
cancer.  She cited a recent study that indicated 72 percent 
of patients with pancreatic cancer had diabetes, 56 percent 
of whom had diabetes diagnosed concomitantly with the tumor.  
She concluded: "It is my opinion, after reviewing the C-file 
and the current medical literature, that it is not at least 
as likely as not that the incurrence or aggravation of 
pancreatic cancer was proximately due to or the result of 
diabetes mellitus."

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

The only two definitive opinions as to the relationship 
between the veteran's diabetes and his pancreatic cancer are 
the VA physician's November 2003 opinion that it was less 
likely that the diabetes caused the pancreatic cancer and Dr. 
Young's November 2002 opinion that it was at least as likely 
as not that the diabetes was associated with or contributed 
to the veteran's pancreatic cancer.  Although Dr. Young's 
letter was only a single sentence, and thus did not indicate 
that he had reviewed the veteran's medical records or explain 
his rationale, this letter was a follow-up to his April 2002 
letter and the two should be viewed together.  The April 2002 
letter indicated that Dr. Young was treating the veteran and 
was aware of his prior medical history relating to diabetes, 
the claimed cause of his pancreatic cancer.  It should also 
be noted that Dr. Young was concerned with expediting the 
veteran's case because of his impending death, which may 
explain the brevity of his second letter.  The VA physician 
who wrote the November 2003 memorandum also reviewed the 
veteran's medical history and did not explain her conclusion, 
other than stating that the medical literature did not 
indicate a causal relationship between the diabetes and 
pancreatic cancer.  On the other hand, there is some 
statistical evidence of a relationship between diabetes and 
pancreatic cancer.

The Board notes that the medical literature itself is not 
dispositive, as it does not indicate whether this veteran's 
pancreatic cancer was caused by his service-connected 
diabetes.  Sacks v. West, 11 Vet. App. 314 (1998).  However, 
Dr. Young's two letters indicating a relationship between the 
two disabilities is entitled to at least as much weight as 
that of the November 2003 VA physician because both reviewed 
the relevant medical evidence and offered a definitive 
opinion as to the relationship between the pancreatic cancer 
and diabetes.  Moreover, all of the physicians including the 
VA physician noted a general correlation between pancreatic 
cancer and diabetes.  The Board thus finds that there is an 
approximate balance of the evidence as to whether there was a 
relationship between the pancreatic cancer and service-
connected diabetes.  A reasonable doubt therefore exists as 
to the relationship between the veteran's diabetes and his 
pancreatic cancer, and this doubt must be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

This finding is even stronger as to the accrued benefits 
claim, because the November 2003 VA physician's opinion was 
written after the veteran's death and therefore was neither 
part of the claims file nor may be considered as being to be 
constructively in the claims file at the date of death.  
Hayes v. Brown, 4 Vet. App. at 360-361.  The Board therefore 
finds that the appellant is entitled to accrued benefits 
because the veteran was entitled to service connection for 
pancreatitis secondary to his service-connected diabetes 
based on the evidence in the claims file at the time of his 
death.  38 C.F.R. § 3.1000(a) (2005).  The claim for accrued 
benefits may therefore be granted.

In addition, because there is an approximate balance in the 
evidence even when the November 2003 VA physician's opinion 
is considered, the appellant is entitled to service 
connection for the cause of the veteran's death because the 
pancreatic cancer that caused his death was secondary to his 
service-connected diabetes, and thus was itself service-
related.  See 38 C.F.R. § 3.310(a) (2005) (when service 
connection is established for a secondary condition, the 
secondary condition is considered a part of the original 
condition).

Moreover, the RO's September 2002 decision denying a TDIU 
stated that the veteran was unable to work due to his 
pancreatic cancer, which was not service-connected at the 
time.  At that time, the veteran met the minimum standards 
for consideration of a TDIU because he had a rating of at 
least 40 percent for one disability (60 percent for a heart 
disorder) and a combined rating of 70 percent.  38 C.F.R. 
§ 4.16 (2005).  As the Board in this opinion has found that 
service connection was warranted for pancreatic cancer at the 
time of the veteran's death, the appellant is entitled to 
accrued benefits for a TDIU because his unemployability was 
due to his pancreatic cancer and all of the other elements of 
an accrued benefits claim have been met as explained above.
ORDER

The claim for service connection for the cause of the 
veteran's death is granted.

The claim for service connection for pancreatic cancer and 
for a TDIU for the purposes of accrued benefits is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


